
	

114 S1743 IS: Motor Vehicle Safety Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1743
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Mr. Nelson (for himself, Mr. Blumenthal, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide greater transparency, accountability, and safety authority to the National Highway
			 Traffic Safety Administration, and for other purposes.
	
	
		1.Short title; table of contents; references
			(a)Short title
 This Act may be cited as the Motor Vehicle Safety Act of 2015.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references. Sec. 2. Definition of Secretary. TITLE I—Transparency and accountability Sec. 101. Public availability of early warning data. Sec. 102. Additional early warning reporting requirements. Sec. 103. Improved National Highway Traffic Safety Administration vehicle safety databases. Sec. 104. Corporate responsibility for NHTSA reports. Sec. 105. Reports to Congress. TITLE II—Enhanced safety authority and consumer protection Sec. 201. Civil penalties. Sec. 202. Criminal penalties. Sec. 203. Cooperation with foreign governments. Sec. 204. Imminent hazard authority. Sec. 205. Used passenger motor vehicle consumer protection. Sec. 206. Unattended children warning system. Sec. 207. Collision avoidance technologies. Sec. 208. Motor vehicle pedestrian protection. TITLE III—Funding Sec. 301. Authorization of appropriations. TITLE IV—Recall process improvements Sec. 401. Recall obligations under bankruptcy. Sec. 402. Dealer requirement to check for and remedy recall. Sec. 403. Application of remedies for defects and noncompliance. Sec. 404. Direct vehicle notification of recalls. Sec. 405. State notification of open safety recalls. Sec. 406. Recall completion pilot grant program. Sec. 407. Improvements to notification of defect or noncompliance.  (c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 2.Definition of SecretaryIn this Act, unless expressly provided otherwise, the term Secretary means the Secretary of Transportation. ITransparency and accountability 101.Public availability of early warning data (a)RegulationsNot later than 2 years after the date of enactment of this Act, the Secretary shall promulgate regulations establishing categories of information provided to the Secretary under section 30166(m) of title 49, United States Code, as amended by section 102 of this Act, that must be made available to the public. The Secretary may establish categories of information that are exempt from public disclosure under section 552(b) of title 5, United States Code.
 (b)ConsultationIn conducting the rulemaking under subsection (a), the Secretary shall consult with the Director of the Office of Government Information Services within the National Archives and Records Administration and the Director of the Office of Information Policy of the Department of Justice.
 (c)Presumption and limitationThe Secretary shall promulgate the regulations with a presumption in favor of maximum public availability of information. In promulgating regulations under subsection (a), the following types of information shall presumptively not be eligible for protection under section 552(b) of title 5, United States Code:
 (1)Vehicle safety defect information related to incidents involving death or injury. (2)Aggregated numbers of property damage claims.
 (3)Aggregated numbers of consumer complaints related to potential vehicle defects. (d)Nullification of prior regulationsBeginning 2 years after the date of enactment of this Act, the regulations establishing early warning reporting class determinations in Appendix C of part 512 of title 49, Code of Federal Regulations, shall have no force or effect.
 102.Additional early warning reporting requirementsSection 30166(m) is amended— (1)in paragraph (3)(C)—
 (A)by striking The manufacturer and inserting the following:  (i)In generalThe manufacturer; and
 (B)by adding at the end the following:  (ii)Fatal incidentsIf an incident described in clause (i) involves a fatality, the Secretary shall require the manufacturer to submit, as part of its incident report—
 (I)all initial claim or notice documents, as defined by the Secretary through regulation, except media reports, that notified the manufacturer of the incident;
 (II)any police reports or other documents, as defined by the Secretary through regulation, that relate to the initial claim or notice (except for documents that are protected by the attorney-client privilege or work product privileges that are not already publicly available), that describe or reconstruct the incident, and that are in the actual possession or control of the manufacturer at the time the incident report is submitted;
 (III)any amendments or supplements, as defined by the Secretary through regulation, to the initial claim or notice documents described in subclause (I), except for—
 (aa)medical documents and bills; (bb)property damage invoices or estimates; and
 (cc)documents related to damages; and (IV)any police reports or other documents described in subclause (II) that are obtained by the manufacturer after the submission of its incident report.;
 (2)in paragraph (4), by amending subparagraph (C) to read as follows:  (C)Disclosure (i)In generalThe information provided to the Secretary under this subsection shall—
 (I)be disclosed publicly; and (II)be entered into the early warning reporting database in a manner specified by the Secretary through regulation that is searchable by manufacturer name, vehicle or equipment make and model name, model year, and reported system or component.
 (ii)Information disclosure requirementsIn administering this subparagraph, the Secretary shall— (I)presume in favor of maximum public availability of information;
 (II)require the publication of information on incidents involving death or injury; and (III)require the publication of numbers of property damage claims.; and
 (3)by adding at the end the following:  (6)Section 552 of title 5Any requirement for the Secretary to publicly disclose information under this subsection shall be construed consistently with the requirements of section 552 of title 5.
 (7)Use of early warning reportsThe Secretary shall consider information gathered under this subsection in proceedings described in sections 30118 and 30162..
				103.Improved National Highway Traffic Safety Administration vehicle safety databases
 (a)In generalNot later than 2 years after the date of enactment of this Act, and after public consultation, the Secretary shall improve public accessibility to information on the National Highway Traffic Safety Administration’s publicly accessible vehicle safety databases—
 (1)by improving organization and functionality, including design features such as drop-down menus, and allowing for data from all of the publicly accessible vehicle safety databases to be searched, sorted, aggregated, and downloaded in a manner—
 (A)consistent with the public interest; and (B)that facilitates easy use by consumers;
 (2)by providing greater consistency in presentation of vehicle safety issues; (3)by improving searchability about specific vehicles and issues through standardization of commonly used search terms and the integration of databases to enable all to be simultaneously searched using the same keyword search function; and
 (4)by ensuring that all studies, investigation reports, inspection reports, incident reports, and other categories of materials, as specified through the rulemaking under section 101(a), be made publicly available in a manner that is searchable in databases by—
 (A)manufacturer name, vehicle or equipment make and model name, and model year; (B)reported system or component;
 (C)number of injuries or fatalities; and (D)any other element that the Secretary determines to be in the public interest.
 (b)Investigation informationThe Secretary shall— (1)provide public notice of information requests to manufacturers issued under section 30166 of title 49, United States Code; and
 (2)make such information requests, the manufacturer's written responses to the information requests, and notice of any enforcement or other action taken as a result of the information requests—
 (A)available to consumers on the Internet not later than 5 days after such notice is issued; and (B)searchable by manufacturer name, vehicle or equipment make and model name, model year, system or component, and the type of inspection or investigation being conducted.
 (c)Section 552 of title 5Any requirement for the Secretary to publicly disclose information under this section shall be construed consistently with the requirements of section 552 of title 5, United States Code.
 104.Corporate responsibility for NHTSA reportsSection 30166(o) is amended— (1)in paragraph (1), by striking may and inserting shall; and
 (2)by adding at the end the following:  (3)DeadlineNot later than 1 year after the date of enactment of the Motor Vehicle Safety Act of 2015, the Secretary shall issue a final rule under paragraph (1)..
				105.Reports to Congress
				(a)Ability To identify and investigate vehicle safety concerns
 (1)In generalNot later than 3 years after the date of enactment of this Act, and biennially thereafter for 6 years, the Inspector General of the Department of Transportation shall update the Inspector General's report dated June 18, 2015 (ST–2015–063), on the pre-investigation processes used by the Office of Defects Investigation of the National Highway Traffic Safety Administration (referred to in this section as NHTSA) to collect and analyze vehicle safety data and to determine potential safety issues and whether those processes were sufficiently improved, including an assessment of—
 (A)the sufficiency of NHTSA's procedures and practices for collecting, verifying the accuracy and completeness of, analyzing, and determining whether to further investigate potential safety issues described in consumer complaints and manufacturer submittals to the early warning report system;
 (B)the number and type of requests for information made by NHTSA based on data received in the early warning reporting system and consumer complaints received;
 (C)the number of safety defect investigations opened by NHTSA based on information reported to NHTSA through the early warning reporting system, consumer complaints, or other sources;
 (D)the nature and vehicle defect category of each safety defect investigation described in subparagraph (C);
 (E)the duration of each safety defect investigation described in subparagraph (C), including— (i)the number of safety defect investigations described in subparagraph (C) that are subsequently closed without further action; and
 (ii)the number and description of safety defect investigations described in subparagraph (C) that have been open for more than 1 year;
 (F)the percentage of the safety defect investigations described in subparagraph (C) that result in a finding of a safety defect, recall, or service information campaign;
 (G)the status and sufficiency of NHTSA's compliance with each recommendation designed to improve vehicle safety made by the Inspector General; and
 (H)other information the Inspector General considers appropriate. (2)Report (A)In generalNot later than 30 days after the date that a report under paragraph (1) is complete, the Inspector General shall transmit the report to—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; and (ii)the Committee on Energy and Commerce of the House of Representatives.
 (B)PublicThe Inspector General shall make the report public as soon as practicable, but not later than 30 days after the date the report is transmitted under subparagraph (A).
						(b)Report on operations of the Council for Vehicle Electronics, Vehicle Software, and Emerging
			 Technologies
 (1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary shall prepare a report regarding the operations of the Council for Vehicle Electronics, Vehicle Software, and Emerging Technologies established under section 31401 of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 105 note). The report shall include information about the accomplishments of the Council, the role of the Council in integrating and aggregating expertise across NHTSA, and the priorities of the Council over the next 5 years.
 (2)Submission of reportThe Secretary shall submit the report upon completion to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives.
					IIEnhanced safety authority and consumer protection
			201.Civil penalties
				(a)In general
 Section 30165(a) is amended— (1)in paragraph (1)—
 (A)in the first sentence— (i)by inserting or causes the violation of after violates; and
 (ii)by striking $5,000 and inserting $25,000; and
 (B)by striking the third sentence; (2)in paragraph (2)—
 (A)in subparagraph (A), by striking $10,000 and inserting $100,000; and (B)in subparagraph (B), by striking the second sentence; and
 (3)in paragraph (3)— (A)in the first sentence, by inserting or causes the violation of after violates;
 (B)in the second sentence, by striking $5,000 and inserting $25,000; and (C)by striking the third sentence.
 (b)ConstructionNothing in this section shall be construed as preventing the imposition of penalties under section 30165 of title 49, United States Code, prior to the issuance of a final rule under section 31203(b) of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30165 note).
				202.Criminal penalties
				(a)Reporting standards
					(1)In
 generalPart I of title 18, United States Code, is amended by inserting after chapter 101 the following:
						
							101AReporting
				Standards
								
									Sec. 
									2081. Definitions.
									2082. Failure to inform and
				  warn.
									2083. Relationship to
				  existing law.
								
 2081.DefinitionsIn this chapter— (1)the term appropriate Federal agency means an agency with jurisdiction over a covered product, covered service, or business practice;
 (2)the term business entity means a corporation, company, association, firm, partnership, sole proprietor, or other business entity;
 (3)the term business practice means a method or practice of—
 (A)manufacturing, assembling, designing, researching, importing, or distributing a covered product;
 (B)conducting, providing, or preparing to provide a covered service; or
 (C)otherwise carrying out business operations relating to covered products or covered services;
 (4)the term covered product means a product manufactured, assembled, designed, researched, imported, or distributed by a business entity that enters interstate commerce;
 (5)the term covered service means a service conducted or provided by a business entity that enters interstate commerce;
 (6)the term responsible corporate officer means a person who—
 (A)is an employer, director, or officer of a business entity;
 (B)has the responsibility and authority, by reason of his or her position in the business entity and in accordance with the rules or practice of the business entity, to acquire knowledge of any serious danger associated with a covered product (or component of a covered product), covered service, or business practice of the business entity; and
 (C)has the responsibility, by reason of his or her position in the business entity, to communicate information about the serious danger to—
 (i)an appropriate Federal agency;
 (ii)employees of the business entity; or
 (iii)individuals, other than employees of the business entity, who may be exposed to the serious danger;
 (7)the term serious bodily injury means an impairment of the physical condition of an individual, including as a result of trauma, repetitive motion, or disease, that—
 (A)creates a substantial risk of death; or
 (B)causes— (i)serious permanent disfigurement;
 (ii)unconsciousness; (iii)extreme pain; or
 (iv)permanent or protracted loss or impairment of the function of any bodily member, organ, bodily system, or mental faculty;
 (8)the term serious danger means a danger, not readily apparent to a reasonable person, that the normal or reasonably foreseeable use of, or the exposure of an individual to, a covered product, covered service, or business practice has an imminent risk of causing death or serious bodily injury to an individual; and
 (9)the term warn affected employees means take reasonable steps to give, to each individual who is exposed or may be exposed to a serious danger in the course of work for a business entity, a description of the serious danger that is sufficient to make the individual aware of the serious danger.
									2082.Failure to
				inform and warn
 (a)RequirementAfter acquiring actual knowledge of a serious danger associated with a covered product (or component of a covered product), covered service, or business practice of a business entity, a business entity and any responsible corporate officer with respect to the covered product, covered service, or business practice, shall—
 (1)as soon as practicable and not later than 24 hours after acquiring such knowledge, verbally inform an appropriate Federal agency of the serious danger, unless the business entity or responsible corporate officer has actual knowledge that an appropriate Federal agency has been so informed;
 (2)not later than 15 days after acquiring such knowledge, inform an appropriate Federal agency in writing of the serious danger;
 (3)as soon as practicable, but not later than 30 days after acquiring such knowledge, warn affected employees in writing, unless the business entity or responsible corporate officer has actual knowledge that affected employees have been so warned; and
 (4)as soon as practicable, but not later than 30 days after acquiring such knowledge, inform individuals, other than affected employees, who may be exposed to the serious danger of the serious danger if such individuals can reasonably be identified.
										(b)Penalty
										(1)In
 generalWhoever knowingly violates subsection (a) shall be fined under this title, imprisoned for not more than 5 years, or both.
										(2)Prohibition of
 payment by business entitiesIf a final judgment is rendered and a fine is imposed on an individual under this subsection, the fine may not be paid, directly or indirectly, out of the assets of any business entity on behalf of the individual.
										(c)Civil action To
				protect against retaliation
 (1)ProhibitionIt shall be unlawful to knowingly discriminate against any person in the terms or conditions of employment, in retention in employment, or in hiring because the person informed a Federal agency, warned employees, or informed other individuals of a serious danger associated with a covered product, covered service, or business practice, as required under this section.
										(2)Enforcement
				action
											(A)In
 generalA person who alleges discharge or other discrimination by any person in violation of paragraph (1) may seek relief under paragraph (3), by—
 (i)filing a complaint with the Secretary of Labor; or
 (ii)if the Secretary has not issued a final decision within 180 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the claimant, bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy.
												(B)Procedure
												(i)In
 generalAn action under subparagraph (A)(i) shall be governed under the rules and procedures set forth in section 42121(b) of title 49.
 (ii)ExceptionNotification made under section 42121(b)(1) of title 49 shall be made to the person named in the complaint and to the employer.
												(iii)Burdens of
 proofAn action brought under subparagraph (A)(ii) shall be governed by the legal burdens of proof set forth in section 42121(b) of title 49.
												(iv)Statute of
 limitationsAn action under subparagraph (A) shall be commenced not later than 180 days after the date on which the violation occurs, or after the date on which the employee became aware of the violation.
												(v)Jury
 trialA party to an action brought under subparagraph (A)(ii) shall be entitled to trial by jury.
												(3)Remedies
											(A)In
 generalAn employee prevailing in any action under paragraph (2)(A) shall be entitled to all relief necessary to make the employee whole.
											(B)Compensatory
 damagesRelief for any action under subparagraph (A) shall include—
 (i)reinstatement with the same seniority status that the employee would have had, but for the discrimination;
 (ii)the amount of back pay, with interest; and
 (iii)compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney fees.
												(4)Rights retained
 by employeeNothing in this subsection shall be deemed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, or under any collective bargaining agreement.
										(5)Nonenforceability
				of certain provisions waiving rights and remedies or requiring
			 arbitration of
				disputes
											(A)Waiver of
 rights and remediesThe rights and remedies provided for in this subsection may not be waived by any agreement, policy form, or condition of employment, including by a predispute arbitration agreement.
											(B)Predispute
 arbitration agreementsNo predispute arbitration agreement shall be valid or enforceable, if the agreement requires arbitration of a dispute arising under this subsection.
											2083.Relationship
				to existing law
									(a)Rights To
 interveneNothing in this chapter shall be construed to limit the right of any individual or group of individuals to initiate, intervene in, or otherwise participate in any proceeding before a regulatory agency or court, nor to relieve any regulatory agency, court, or other public body of any obligation, or affect its discretion to permit intervention or participation by an individual or a group or class of consumers, employees, or citizens in any proceeding or activity.
									(b)Rule of
 constructionNothing in this chapter shall be construed to— (1)increase the time period for informing of a serious danger or other harm under any other provision of law; or
 (2)limit or otherwise reduce the penalties for any violation of Federal or State law under any other provision of law.
										.
					(2)Technical and
 conforming amendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 101 the following:
						
							
								101A.
				  Reporting
				  standards2081
							
							.
					(3)Effective
 dateThe amendments made by paragraphs (1) and (2) shall take effect on the date that is 1 year after the date of enactment of this Act.
					(b)Prohibition on rendering safety elements inoperative
 Section 30122 is amended by amending subsection (b) to read as follows:
					
						(b)Prohibition
 (1)In generalExcept as provided in paragraph (2), a person may not knowingly make inoperative any part of a device or element of design installed on or in a motor vehicle or motor vehicle equipment in compliance with an applicable motor vehicle safety standard prescribed under this chapter unless the person reasonably believes the vehicle or equipment will not be used (except for testing or a similar purpose during maintenance or repair) when the device or element is inoperative.
 (2)ExceptionThe prohibition under paragraph (1) does not apply to a modification made by an individual to a motor vehicle or item of equipment owned or leased by that individual..
 (c)Criminal liabilitySection 30170 is amended by adding at the end the following:
					
 (c)Criminal liability for tampering with motor vehicle safety elementsWhoever knowing that he will endanger the safety of any person on board a motor vehicle or anyone who he believes will board the same, or with a reckless disregard for the safety of human life, violates section 30122(b) under this title shall be subject to criminal penalties under section 33(a) of title 18.
						.
				203.Cooperation with foreign governments
 (a)Title 49 amendmentSection 30182(b) is amended— (1)in paragraph (4), by striking ; and and inserting a semicolon;
 (2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (5) the following:
						
 (6)enter into cooperative agreements (in coordination with the Department of State) and collaborative research and development agreements with foreign governments..
 (b)Title 23 amendmentSection 403 of title 23, United States Code, is amended— (1)in subsection (b)(2)(C), by inserting foreign government (in coordination with the Department of State), after institution,; and
 (2)in subsection (c)(1)(A), by inserting foreign governments, after local governments,. 204.Imminent hazard authority Section 30118(b) is amended—
 (1)in paragraph (1), by striking (1) The Secretary may and inserting (1) In general.—Except as provided under paragraph (3), the Secretary may; (2)in paragraph (2), by inserting Orders.— before If the Secretary; and
 (3)by adding after paragraph (2) the following:  (3)Imminent hazards (A)Decisions and ordersIf the Secretary makes an initial decision that a defect or noncompliance, or combination of both, under subsection (a) presents an imminent hazard, the Secretary—
 (i)shall notify the manufacturer of a motor vehicle or replacement equipment immediately under subsection (a);
 (ii)shall order the manufacturer of the motor vehicle or replacement equipment to immediately— (I)give notification under section 30119 of this title to the owners, purchasers, and dealers of the vehicle or equipment of the imminent hazard; and
 (II)remedy the defect or noncompliance under section 30120 of this title; (iii)notwithstanding section 30119 or 30120, may order the time for notification, means of providing notification, earliest remedy date, and time the owner or purchaser has to present the motor vehicle or equipment, including a tire, for remedy; and
 (iv)may include in an order under this subparagraph any other terms or conditions that the Secretary determines necessary to abate the imminent hazard.
 (B)Opportunity for administrative reviewSubsequent to the issuance of an order under subparagraph (A), opportunity for administrative review shall be provided in accordance with section 554 of title 5, except that such review shall occur not later than 10 days after issuance of such order.
 (C)Definition of imminent hazardIn this paragraph, the term imminent hazard means any condition which substantially increases the likelihood of serious injury or death if not remedied immediately..
				205.Used passenger motor vehicle consumer protection
 (a)In generalSection 30120 is amended by adding at the end the following:  (k)Limitation on sale or lease of used passenger motor vehicles(1)A dealer may not sell or lease a used passenger motor vehicle until any defect or noncompliance determined under section 30118 with respect to the vehicle has been remedied.
 (2)Paragraph (1) shall not apply if— (A)the recall information regarding a used passenger motor vehicle was not accessible at the time of sale or lease using the means established by the Secretary under section 31301 of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30166 note); or
 (B)notification of the defect or noncompliance is required under section 30118(b), but enforcement of the order is set aside in a civil action to which 30121(d) applies.
 (3)Notwithstanding section 30102(a)(1), in this subsection— (A)the term dealer means a person that has sold at least 10 motor vehicles to 1 or more consumers during the most recent 12-month period; and
 (B)the term used passenger motor vehicle means a motor vehicle that has previously been purchased other than for resale. (4)By rule, the Secretary may exempt the auctioning of a used passenger motor vehicle from the requirements under paragraph (1) to the extent that the exemption does not harm public safety.
							.
 (b)Effective dateThe amendment made by subsection (a) of this section shall take effect on the date that is 18 months after the date of enactment of this Act.
				206.Unattended children warning system
 (a)Safety research initiativeNot later than 2 years after the date of enactment of this Act, the Secretary shall complete research into the development of performance requirements to warn a driver that a child or other unattended passenger remains in a rear seating position after a vehicle motor is disengaged.
 (b)SpecificationsIn completing the research under subsection (a), the Secretary shall consider performance requirements that—
 (1)sense weight, the presence of a buckled seat belt, or other indications of the presence of a child or other passenger; and
 (2)provide an alert to prevent hyperthermia and hypothermia that can result in death or severe injuries.
					(c)Rulemaking or report
 (1)RulemakingNot later than 1 year after the date that the research under subsection (a) is complete, the Secretary shall initiate a rulemaking proceeding to issue a Federal motor vehicle safety standard if the Secretary determines that such a standard meets the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code. The Secretary shall complete the rulemaking and issue a final rule not later than 2 years after the date the rulemaking is initiated.
 (2)ReportIf the Secretary determines that the standard described in subsection (a) does not meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall submit a report describing the reasons for not prescribing such a standard to—
 (A)the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Energy and Commerce of the House of Representatives.
						207.Collision avoidance technologies
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall initiate a rulemaking to establish a Federal motor vehicle safety standard requiring a motor vehicle with a gross vehicle weight rating greater than 26,000 pounds be equipped with crash avoidance and mitigation systems, such as forward collision automatic braking systems and lane departure warning systems.
 (b)Performance and standardsThe regulations prescribed under subsection (a) shall establish performance requirements and standards to prevent collisions with moving vehicles, stopped vehicles, pedestrians, cyclists, and other road users.
 (c)Effective dateThe regulations prescribed by the Secretary under this section shall take effect 2 years after the date of publication of the final rule.
				208.Motor vehicle pedestrian protection
				
 Not later than 2 years after the date of the enactment of this Act, the Secretary, through the Administrator of the National Highway Traffic Safety Administration, shall issue a final rule that—
 (1)establishes standards for the hood and bumper areas of motor vehicles, including passenger cars, multipurpose passenger vehicles, trucks, and buses with a gross vehicle weight rating of 4,536 kilograms (10,000 pounds) or less, in order to reduce the number of injuries and fatalities suffered by pedestrians who are struck by such vehicles; and
 (2)considers the protection of vulnerable pedestrian populations, including children and older adults.
					IIIFunding
			301.Authorization of appropriations
 Section 30104 is amended— (1)by striking $98,313,500; and
 (2)by striking this part in each fiscal year beginning in fiscal year 1999 and ending in fiscal year 2001. and inserting the following:  this chapter and to carry out the Motor Vehicle Safety Act of 2015—(1)$179,000,000 for fiscal year 2016; (2)$187,055,000 for fiscal year 2017;
 (3)$195,659,530 for fiscal year 2018; (4)$204,268,549 for fiscal year 2019;
 (5)$214,073,440 for fiscal year 2020; and (6)$223,920,818 for fiscal year 2021..
				IVRecall process improvements
 401.Recall obligations under bankruptcySection 30120A is amended to read as follows:  30120A.Recall obligations and bankruptcy of a manufacturerNotwithstanding any provision of title 11, United States Code, a manufacturer’s duty to comply with section 30112, sections 30115 through 30121, and section 30166 of this title shall be enforceable against a manufacturer or a manufacturer’s successors-in-interest whether accomplished by merger or by acquisition of the manufacturer’s stock, the acquisition of all or substantially all of the manufacturer’s assets or a discrete product line, or confirmation of any plan of reorganization under section 1129 of title 11.
					.
 402.Dealer requirement to check for and remedy recallSection 30120(f) is amended to read as follows:  (f)Dealers (1)Fair reimbursement to dealersA manufacturer shall pay fair reimbursement to a dealer providing a remedy without charge under this section.
 (2)RequirementsEach time a defective or noncomplying motor vehicle is presented to a dealer by the owner of that motor vehicle for any service on that motor vehicle, the dealer shall—
 (A)inform the owner of the defect or noncompliance; and (B)with consent from the owner, remedy the defect or noncompliance without charge under this section.
							.
 403.Application of remedies for defects and noncomplianceSection 30120(g)(1) is amended by striking the motor vehicle or replacement equipment was bought by the first purchaser more than 10 calendar years, or.
			404.Direct vehicle notification of recalls
 (a)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary shall initiate a rulemaking for a regulation to require a warning system in each new motor vehicle to indicate to the operator in a conspicuous manner when the vehicle is subject to an open recall.
 (b)Final ruleThe Secretary shall prescribe final standards not later than 3 years after the date of enactment of this Act.
				405.State notification of open safety recalls
 (a)Grant programNot later than 2 years after the date of enactment of this Act, the Secretary shall establish a grant program for States to notify registered motor vehicle owners of safety recalls issued by the manufacturers of those motor vehicles.
 (b)EligibilityTo be eligible for a grant, a State shall— (1)submit an application in such form and manner as the Secretary prescribes;
 (2)agree that when a motor vehicle owner registers the motor vehicle for use in that State, the State will—
 (A)search the recall database maintained by the National Highway Traffic Safety Administration using the motor vehicle identification number;
 (B)determine all safety recalls issued by the manufacturer of that motor vehicle that have not been completed; and
 (C)notify the motor vehicle owner of the safety recalls described in subparagraph (B); and (3)provide such other information or notification as the Secretary may require.
					406.Recall completion pilot grant program
 (a)In generalThe Secretary shall conduct a pilot program to evaluate the feasibility and effectiveness of a State process for increasing the recall completion rate for motor vehicles by requiring each owner or lessee of a motor vehicle to have repaired any open recall on that motor vehicle.
 (b)GrantsTo carry out this program, the Secretary shall make a grant to a State to be used to implement the pilot program described in subsection (a) in accordance with the requirements under subsection (c).
 (c)EligibilityTo be eligible for a grant under this section, a State shall— (1)submit an application in such form and manner as the Secretary prescribes;
 (2)meet the requirements and provide notification of safety recalls to registered motor vehicle owners under the grant program described in section 405 of this Act;
 (3)except as provided in subsection (d), agree to require, as a condition of motor vehicle registration, including renewal, that the motor vehicle owner or lessee complete all remedies for defects and noncompliance offered without charge by the manufacturer or a dealer under section 30120 of title 49, United States Code; and
 (4)provide such other information or notification as the Secretary may require. (d)ExceptionA State may exempt a motor vehicle owner or lessee from the requirement under subsection (c)(3) if—
 (1)the recall occurred not earlier than 75 days prior to the registration or renewal date; (2)the manufacturer, through a local dealership, has not provided the motor vehicle owner or lessee with a reasonable opportunity to complete any applicable safety recall remedy due to a shortage of necessary parts or qualified labor; or
 (3)the motor vehicle owner or lessee states that the owner or lessee has had no reasonable opportunity to complete all applicable safety recall remedies, in which case the State may grant a temporary registration, of not more than 90 days, during which time the motor vehicle owner or lessee shall complete all applicable safety recall remedies for which the necessary parts and qualified labor are available.
 (e)AwardIn selecting an applicant for award under this section, the Secretary shall consider the State’s methodology for—
 (1)determining safety recalls on a motor vehicle; (2)informing the owner or lessee of a motor vehicle of the safety recalls;
 (3)requiring the owner or lessee of a motor vehicle to repair any safety recall prior to issuing any registration, approval, document, or certificate related to a motor vehicle registration renewal; and
 (4)determining performance in increasing the safety recall completion rate. (f)Performance periodA grant awarded under this section shall require a performance period for at least 2 years.
 (g)ReportNot later than 90 days after the completion of the performance period under subsection (f) and the obligations under the pilot program, the grantee shall provide to the Secretary a report of performance containing such information as the Secretary considers necessary to evaluate the extent to which safety recalls have been remedied.
 (h)EvaluationNot later than 1 year after the date the Secretary receives the report under subsection (g), the Secretary shall evaluate the extent to which safety recalls identified under subsection (c) have been remedied.
				407.Improvements to notification of defect or noncompliance
				(a)Improvements to notification
 (1)In generalNot later than 270 days after the date of enactment of this Act, the Secretary shall prescribe a final rule revising the regulations under section 577.7 of title 49, Code of Federal Regulations, to include notification by electronic means in addition to notification by first class mail.
 (2)Definition of electronic meansIn this subsection, the term electronic means includes electronic mail and may include such other means of electronic notification, such as social media or targeted online campaigns, as determined by the Secretary.
 (b)Notification by electronic mailSection 30118(c) is amended by inserting or electronic mail after certified mail. 